BETTY B. FLETCHER, Circuit Judge,
specially concurring:
I specially concur to express my concern in this appeal in which petitioner supposedly represents herself, but filed a brief that obviously was prepared by someone else, probably a lawyer. She did not answer the notice of argument and cannot be located. The appeal of necessity was submitted on the briefs. Although the record suggests that she may be eligible for a U Visa because of the fraud of a notario who filed the papers requesting asylum, whoever is currently, behind the scenes, representing her has made no effort to help her apply for or to take the necessary steps to perfect such a claim.